DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A system for detecting a radio frequency signal, said system comprising: a dielectric platform having a first planar surface and a second planar surface that is disposed at an angle relative to said first planar surface; a first array of superconducting quantum interference devices disposed on said first planar surface, said first array being operable to output a first detection signal based on the radio frequency signal; a second array of superconducting quantum interference devices disposed on said second planar surface, said second array being operable to output a second detection signal based on the radio frequency signal; and a processing component operable to determine a first plane from which the radio frequency signal is transmitting based 
Claims 2-11, 13-14 and 16-20 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 10/01/2019 and the searches attached disclose Berggren (U.S. Publication 20190339339) discloses a SQUID array planar teaches an intrinsic superconducting gradiometer with first and second arrays of superconducting devices, each array with at least two superconducting devices and has upper and lower terminals located on opposite sides of the first array, the third array, the fourth array, the fifth array, and the sixth array in addition to the first and second arrays,  each of the arrays is an array of four SQUIDs coupled together in series opposition, the first and second arrays are both disposed in the x-y plane and oriented so as to measure the magnetic field gradient in the y direction; and the third and fourth arrays are coupled together, the third and fourth arrays are disposed in the x-z plane for measuring the magnetic field gradient in the x-direction, and the fifth and sixth arrays are disposed in the y-z plane for measuring the magnetic field gradient in the z-direction. 

    PNG
    media_image1.png
    541
    422
    media_image1.png
    Greyscale

Tsukamoto (U.S. Publication 20040232912) discloses Magnetic field measurement system teaches a plurality of sensing magnetometers have respective pickup coils, nine magnetometers each of which used as the sensing magnetometers, the sensing magnetometers arrangement have been mounted on the lower surface of a plate made of FRP and disposed in parallel to the center axis of the cylindrical magnetic shield to define a first plane. The spacing between the respective centers of the adjacent magnetometers is 30 mm. The first reference magnetometer for sensing the component of the external field in the x-axis direction has been disposed on a plate defining a second plane perpendicular to the plate. The 

    PNG
    media_image2.png
    298
    482
    media_image2.png
    Greyscale




However, both Berggren and Tsukamoto do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858